Citation Nr: 0407335	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection to a left foot disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to March 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for entitlement 
to service connection for a left foot disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In this case, the veteran asserts that he reinjured his left 
foot in service.  Service medical records reflect that the 
veteran reported a medical history of broken bones and foot 
trouble, as well as a healed fracture of the left foot, in 
conjunction with examination for entrance into service.  The 
report of physical examination conducted at that time did not 
note any abnormality of the left foot.  The service medical 
records further reveal the veteran's left foot was evaluated 
in service.  In light of the veteran's contention of 
aggravation of a previously healed fracture, the Board finds 
that an attempt should be made to secure all records of 
treatment of the left foot prior to service, as well as a 
clinical opinion as to nature and etiology, to include 
aggravation of any left foot disability demonstrated to have 
existed prior to service.  



Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left foot 
disability prior to, and since, his 
military service, to include a reported 
left foot fracture in 1967.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his left foot 
disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
left foot disability is etiologically 
related to injury or reinjury of the left 
foot during his service in the military.  
The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




